OPINION
ROBERTS, Judge.
This is an appeal from a conviction for distributing obscene material. Trial was before the court on stipulated testimony, and a fine of $500 was assessed.
A copy of the magazine “Hot” was introduced into evidence but was not forwarded to this Court.
*289The State, in its brief, concedes that the magazine in question is just as described in Hunt v. State, 475 S.W.2d 935 (Tex.Cr.App.1972), except that all the poses are of a woman, alone, and under the holding in Hunt v. State, supra, is not constitutionally obscene.
Since it is conceded by the State that the magazine is not constitutionally obscene and since the magazine is not before this Court for it to make its own independent judgment,1 the judgment of the trial court is reversed and the cause remanded.

. Manual Enterprises v. Day, 370 U.S. 478, 488, 82 S.Ct. 1432, 8 L.Ed.2d 639 (1962).